Citation Nr: 1142130	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a fungal infection of the feet.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental condition, including for the purpose of obtaining Department of Veterans Affairs outpatient dental treatment. 


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2011, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in an unappealed April 1999 decision, the Board denied the Veteran's claims for entitlement to service connection for a back disorder, hypertension, a fungal infection of the feet, and a dental condition for outpatient treatment purposes.  That decision is final and may be reopened only on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002). 

Based on the May 2008 rating decision, it appears that the RO reopened the claim for service connection for a dental condition for outpatient treatment purposes.  Still, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995).

Finally, the Board notes that, in his May 2008 notice of disagreement, the Veteran said that he also wished to file a clear and unmistakable error (CUE) claim "because the [claim] was never rated right in the beginning".  A claim of CUE must specify the claim thought to be in error and the actual error that if it had not been made would have resulted in a different outcome, which has not been done in the present case.  The matter of CUE is not currently before the Board for appellate action.


FINDINGS OF FACT

1.  An April 1999 Board decision denied service connection for a back disorder on the basis that there was no evidence of a chronic back disorder incurred active military service.  The Veteran was notified in writing of the Board's determination and his appellate rights and did not appeal.   

2.  The April 1999 Board decision denied service connection for hypertension on the basis that there was no evidence that hypertension was incurred in service or manifested to a compensable degree within one year of discharge from active service and no evidence that any currently diagnosed hypertension was related to active service.  The Veteran was notified in writing of the Board's determination and his appellate rights and did not appeal.

3.  The April 1999 Board decision denied service connection for a fungal infection of the feet on the basis that there was no evidence that any post service chronic fungal infection of the feet was incurred in service.

4.  The April 1999 Board decision also denied service connection for a dental condition for outpatient treatment purposes on the basis that there was no evidence that removal of the Veteran's teeth in service was due to combat wounds, service trauma, or bone disease; no evidence that an application for dental treatment was filed within one year of his discharge from active service; no evidence that he was a prisoner of war; no evidence of an application for retroactive dental benefits filed within one year of April 1983, or that he received VA treatment for a medical condition complicated by his dental condition or that he was in a rehabilitation program under 38 U.S.C. Chapter 31 and he was not rated as 100 percent disabled.

5.  The evidence associated with the claims file since the April 1999 Board decision that denied service connection for a back disorder, hypertension, a fungal infection of the feet, and a dental condition for outpatient treatment purposes, is cumulative and redundant and does not raise a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The April 1999 Board decision that denied entitlement to service connection for a back disorder, hypertension, a fungal infection of the feet, and a dental condition for outpatient treatment purposes, is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The evidence presented since the April 1999 Board decision that denied service connection for service connection for a back disorder, hypertension, a fungal infection of the feet, and a dental condition for outpatient treatment purposes, is not new and material and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a December 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the December 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has provided specific guidance as to adequate notice in cases, such as this one, concerning new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board finds that the appellant has received adequate notice consistent with the Court's holding in Kent in the December 2007 letter. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that new and material evidence was submitted to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

A. Back Disorder

The April 1999 Board decision denied the Veteran's claim for service connection for a back disorder, finding that he did not have a post service chronic residual back disorder incurred during active military service.  The Veteran was notified in writing of the Board's determination and his appellate rights, and did not appeal and the decision was final.  38 U.S.C.A. § 7104. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The application to reopen the appellant's previously denied claim for service connection for a back disorder was received by the RO in November 2007.  The evidence added to the record since the April 1999 Board decision that denied the Veteran's claim for service connection for a back disorder includes VA and private medical records and statements, dated from June 2001 to June 2011, and the Veteran's written statements and oral testimony in support of the claim.  Records dated from January 2010 to April 2011, from D.R.C., D.C., a private chiropractor describe the Veteran's chiropractic treatment for low back and neck pain.  

During the Veteran's September 2011 Board hearing, he testified that he strained his low back during physical training exercises in service and continued to have serious low back problems that currently required chiropractic treatment by Dr. D.C. (see Board hearing transcript at page 3).  The Veteran believed that his current back problem was directly related to his incident in service (Id. at 11).  He said that he had back pain at discharge but was diagnosed with a back problem two or three years earlier by Dr. D.C., who noted a curvature of the spine and scoliosis (Id. at 12).

Such evidence is new in the sense that it has not previously been before the VA. However, it is essentially cumulative in nature in that it continues to show only treatment for a current low back disorder.  It does not include evidence suggesting that current low back pathology had its onset or is otherwise related to service (the basis for the previous denials); this additional evidence does not raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post service back disorder related to the Veteran's active military service.  The Veteran's testimony and statements regarding the onset of a back disorder are cumulative to contentions previously made.

Consequently, the Board finds that the evidence received since the April 1999 Board decision that denied service connection for a back disorder is cumulative of the evidence previously considered by the Board and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the April 1999 Board decision that denied entitlement to service connection for a back disorder is not new and material, it follows that the claim for service connection a back disorder may not be reopened. 

B. Hypertension

The April 1999 Board decision also denied the Veteran's claim for service connection for hypertension, finding that hypertension was not incurred in service or manifested to a compensable degree within one year of discharge from active service and any currently diagnosed hypertension was not shown to be related to active military service.  The Veteran was notified in writing of the Board's determination and his appellate rights, and did not appeal and the decision was final.  38 U.S.C.A. § 7104. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  See Hodge v. West, 155 F.3d. at 1356.  See also Shade v. Shinseki, 24 Vet. App. at 117; Justus v. Principi, 3 Vet. App. 512-513. 

The application to reopen the appellant's previously denied claim for service connection for hypertension was received by the RO in November 2007.  The evidence added to the record since the April 1999 Board decision that denied the Veteran's claim for service connection for hypertension includes VA and private medical records and statements, dated from June 2001 to June 2011, and the Veteran's written statements and oral testimony in support of the claim.  The records reflect that the Veteran took prescribed medication that kept his hypertension under control.

During his September 2011 Board hearing, the Veteran said that he believed he had hypertension due to the large doses of salt and excess stress he encountered during military service (see Board hearing transcript at page 6).  He testified that approximately one year or eighteen months after his discharge, Dr. John D. Twenty, of Indianapolis, diagnosed him with hypertension for which he took prescribed medication since 1971 (Id. at 14-15).  (His attorney said that he would try to obtain Dr. Twenty's medical records and the undersigned Veterans Law Judge agreed to hold the record open for an additional 30 days (until October 7, 2011) to facilitate his efforts (Id. at 14).  No further evidence was submitted.)

Such evidence is new in the sense that it has not previously been before the VA. However, it is essentially cumulative in nature in that it continues to show only a current diagnosis of hypertension.  It does not include evidence suggesting that current hypertensive pathology had its onset or is otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post service hypertensive disorder related to the Veteran's active military service.  The Veteran's testimony and statements regarding the onset of hypertension are cumulative to contentions previously made.

Consequently, the Board finds that the evidence received since the April 1999 Board decision that denied service connection for hypertension is cumulative of the evidence previously considered by the Board and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the April 1999 Board decision that denied entitlement to service connection for hypertension is not new and material, it follows that the claim of service connection for hypertension is not reopened. 

C. Fungal Infection of the Feet.

The April 1999 Board decision denied the Veteran's claim for service connection for a fungal infection of the feet, finding that he did not have a post service chronic residual foot infection incurred during active military service.  The Veteran was notified in writing of the Board's determination and his appellate rights, and did not appeal and the decision was final.  38 U.S.C.A. § 7104. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  See Hodge v. West, 155 F.3d. at 1356.  See also Shade v. Shinseki, 24 Vet. App. at 117; Justus v. Principi, 3 Vet. App. 512-513. 

The application to reopen the appellant's previously denied claim for service connection for a fungal infection of the feet was received by the RO in November 2007.  The evidence added to the record since the April 1999 Board decision that denied the Veteran's claim of service connection for a fungal infection of the feet includes VA and private medical records and statements, dated from June 2001 to June 2011, and the Veteran's written statements and oral testimony in support of the claim.  The medical evidence reflects the Veteran's treatment for varied skin ailments, including dermatitis, lipoma, and epidermal cysts but not a fungal infection of the feet.

During his September 2011 Board hearing, the Veteran testified that he never had properly fitting shoes in service (see Board hearing at page 7).  His shoes were always too big and his feet swelled (Id.).  He said that he did not recall being treated in service for a fungal infection of the feet, but may have used topical lotion for it (Id.).  His fungus required toenail removal and caused foot growths (Id.).  The Veteran said that he continued to receive regular podiatry treatment and needed to have his toenails removed (Id. at 16).

Such evidence is new in the sense that it has not previously been before the VA. However, it is essentially cumulative in nature in that it continues to show only a history of a fungal infection to the feet.  It does not include evidence suggesting that any current foot pathology had its onset or is otherwise related to service (the basis for the previous denials), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post service fungal foot disorder related to the Veteran's active military service.  The Veteran's testimony and statements regarding the onset of a fungal foot disorder are cumulative to contentions previously made.

Consequently, the Board finds that the evidence received since the April 1999 Board decision that denied service connection for a fungal infection of the feet is cumulative of the evidence previously considered by the Board and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the April 1999 Board decision that denied entitlement to service connection for a fungal infection of the feet is not new and material, it follows that the claim for service connection a fungal infection of the feet may not be reopened. 

D. Dental Condition for Outpatient Treatment Purposes

The April 1999 Board decision denied the Veteran's claim for service connection for a dental condition for outpatient treatment purposes, finding that there was no evidence that removal of the Veteran's teeth in service was due to combat wounds, service trauma or bone diease; no evidence that an application for dental treatment was filed within one year of his discharge from active service; no evidence that he was a prisoner of war; no evidence of an application for retroactive dental benefits filed within one year of April 1983, or that he received VA treatment for a medical condition complicated by his dental condition or that he was in a rehabilitation program under 38 U.S.C. Chapter 31 and he was not rated as 100 percent disabled.  The Veteran was notified in writing of the Board's determination and his appellate rights, and did not appeal and the decision was final.  38 U.S.C.A. § 7104. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  See Hodge v. West, 155 F.3d. at 1356.  See also Shade v. Shinseki, 24 Vet. App. at 117; Justus v. Principi, 3 Vet. App. 512-513. 

The application to reopen the appellant's previously denied claim for service connection for a dental disorder for outpatient treatment purposes was received by the RO in November 2007.  The evidence added to the record since the April 1999 Board decision that denied the Veteran's claim for service connection for a dental disorder for outpatient treatment purposes includes VA and private medical records and statements, dated from June 2001 to June 2011, an August 2009 Internet article regarding litigation in which a plaintiff was awarded damages against a dental clinic that mistakenly pulled several teeth, and the Veteran's written statements and oral testimony in support of the claim.  

There is a March 2007 signed statement from T.H.W., D.M.D., who evaluated the Veteran for replacement of missing teeth and treatment alternatives.  Dr. T.H.W. said that the Veteran suffered extreme bone loss and gingival ridge tissue in the upper arch due to previous extractions and oral surgery done in service in 1967.  According to Dr. T.H.W., upon review of military records, it was apparent that the Veteran suffered a medical/dental deformity as a result of removal of teeth # 1,2,3,4,5,6,13,14,19,30,32 in service.  The dentist said that no ridge or soft tissue augmentation to aid in restoration and replacement of missing teeth was performed or offered according to the Veteran's military records.  Currently, the dentist said that the Veteran was unable to properly chew and digest his food without restorative and prosthetic reconstruction.  The Veteran had only 4 remaining upper teeth and 7 remaining lower teeth.  His lower right cuspid and lateral incisor were not salvageable and had to be surgically removed.

During his September 2011 Board hearing, the Veteran testified that he had no dental problems prior to entering service, did not have any cavities or gum disease or gingivitis, and did not know the reason that military dentists extracted his teeth (see Board hearing transcript at page 16).  He said that since the 1967 extractions, he experienced trouble with his mouth that included bone loss and destruction of the sinus area (Id. at 8).

Generally, a veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 17.161 (2011). 

A veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  Under 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011), the Veteran must show that: trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth; or, disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  If the Veteran cannot show either (or any other disorder under Diagnostic Codes 9900-16), he is not entitled to compensable service connection.  Ratings under section 4.150 apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease since such loss is not considered disabling.  Id., Note. 

Nothing in Dr. T.H.W.'s June 2007 statement even remotely suggests that the Veteran had trauma or disease (other than periodontal disease) that caused a loss of substance of the body of the maxilla or mandible such as to warrant compensable service connection and entitlement to Class I treatment pursuant to 38 C.F.R. §§ 3.381, 4.150, 17.161(a), Diagnostic Code 9913 (2011).  

Dr. T.H.W.'s June 2007 statement does not provide a basis for compensation for the Veteran's claimed dental disorder (extracted teeth) since both the regulations clearly provide that replaceable missing teeth or carious teeth are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381.  No other dental condition is shown by the evidence of record.  Replaceable missing teeth are not disabling conditions for which service connection may be granted for compensation purposes.

Class II eligibility extends to veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, one-time correction of the noncompensable service-connected dental conditions may be authorized if application for such treatment was made within one year after such discharge or release.  In the case of the Veteran, who was discharged in 1970, nothing in the recently received evidence addresses the matter of his timely application for dental benefits

In addition, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGC Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2011). 

In this case, the Veteran claims that during service, a dentist extracted multiple teeth from his mouth in 1967 but he did not know why.  However, there is no indication, nor has the Veteran contended or submitted evidence to show, that he sustained any trauma to the face or mouth during service.  To the extent that he would argue that the dental treatment itself constituted "service trauma" and that he is therefore entitled to VA dental care, the Board reiterates that "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during the Veteran's military service.  VAOGC Prec. Op. No. 5-97.  Nothing in the recently submitted evidence even remotely suggests that he meets the criteria for eligibility for Class II(a) VA outpatient dental treatment. 

In essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2011).  The evidence added to the record since the April 1999 Board decision does not show in-service dental trauma, nor has the Veteran alleged that his dental condition resulted from combat wounds or other service trauma. 

Another category of eligibility, Class II(b) or (c) eligibility, extends to veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  Again, however, neither the contentions of the Veteran nor the new evidence of record contains any indication that this eligibility category is applicable. 

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include Class III eligibility, that extends to those veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  However, the evidence added to the record since the April 1999 Board decision does not provide any support for Class II eligibility.  The Veteran's testimony and statements regarding the onset of dental disability are cumulative to contentions previously made.

Such evidence is new in the sense that it has not previously been before the VA. However, it is essentially cumulative in nature in that it continues to show only a history of extracted teeth.  It does not include evidence suggesting that the Veteran is a vocational rehabilitation trainee or that he has a dental condition complicating a medical condition treated by VA.  The additional evidence does not raise a reasonable possibility of substantiating the claim.  

Consequently, the Board finds that the evidence received since the April 1999 Board decision that denied service connection for a dental condition for outpatient treatment purposes is cumulative of the evidence previously considered by the Board and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the April 1999 Board decision that denied entitlement to service connection for a dental condition for outpatient treatment purposes is not new and material, it follows that the claim for service connection a dental condition for outpatient treatment purposes may not be reopened. 




ORDER

New and material evidence having not been received, the claims of entitlement to service connection for a back disorder, hypertension, a fungal infection of the feet, and a dental condition for outpatient treatment purposes, are not reopened. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


